*605OPINION.
Murdock
: The question in this case has already been settled by the decisions of this Board. Appeal of Clinton Graham, 1 B. T. A. 775; Appeal of Fred J. Hughes, 1 B. T. A. 944; and Appeal of L. Oransky, 1 B. T. A. 1239. In those cases it was held that the rule of ejusdem generis must be applied to sections of the Revenue Acts identical in wording with the section of the Act of 1921 under which the taxpayer claims this deduction.
A loss due to the destruction of a pleasure automobile by collision is not such “ other casualty ” as is deductible from gross income under the Revenue Act of 1921, section 214(a) (6), as amended.

Judgment for the Commissioner.